$2 5HY4/10 8:19-mj-00558-MDN
                   $SSOLFDWLRQIRUD6HDUFK:DUUDQW   Doc # 1 Filed: 11/20/19 Page 1 of 16 - Page ID # 1


                                       81,7('67$7(6',675,&7&2857
                                                                       IRUWKH
                                                              District of Nebraska
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                   ,QWKH0DWWHURIWKH6HDUFKRI
              %ULHIO\GHVFULEHWKHSURSHUW\WREHVHDUFKHGRU
                LGHQWLI\WKHSHUVRQE\QDPHDQGDGGUHVV
                                                                                &DVH1R 8:19MJ558
         6HH$WWDFKPHQW$
                    See Attachment A.



                                              APPLICATION FOR A SEARCH WARRANT
          ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identifythe personordescribethe
propertytobe searched and give its location):
 See Attachment A.

ORFDWHGLQWKH                                    'LVWULFWRI            Nebraska            WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)

 See Attachment B.

          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               u FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
             Code Section                                                       Offense Description
        21 U.S.C. §§ 841 and 846                   Controlled substance conspiracy



          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
        See Attached Affidavit in Support of an Application for a Search Warrant.

           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u
           u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                             LVUHTXHVWHG
             XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW


                                                                                            Applicant’s signature

                                                                                        Amy B. Blackburn, AUSA
                                                                                            Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

'DWH                                                                        ~.......,_,.....
                                                                                              Judge’s signature

&LW\DQGVWDWH            Omaha, Nebraska                                       Michael D. Nelson, U.S. Magistrate Judge
                                                                                            Printed name and title
          8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 2 of 16 - Page ID # 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF THE SEARCH OF
FIVE CELLULAR TELEPHONES:
                                                                      8:19MJ558
1.        Silver Apple iPhone;
2.        Silver Apple iPhone S;
                                                           AFFIDAVIT IN SUPPORT OF
3.        White Apple iPhone;
                                                           APPLICATION FOR SEARCH
4.        Silver Apple iPhone S;
                                                                  WARRANT
5.        Black Apple iPhone
6.        Silver Apple iPhone


       I, Investigator Jessica Wenzl #686, Nebraska State Patrol, being first duly sworn, hereby
depose and state as follows:

1.      I am a Nebraska State Patrol Investigator who has been employed by the Nebraska State
Patrol for 16 years and have been assigned to the Investigative Services Division for the last 13
years. I have received routine narcotics-related training during basic and in-service training
programs, as well as on the job training. I have also participated in and completed specialized
training such as Search & Seizure, Commercial Motor Vehicle Drug Interdiction, Criminal and
Drug Interdiction, Kinesic Interview (Roadside, Level I, & Level II), DEA Basic Narcotic
Investigations, Cell Phone Technology in Criminal Investigations, Conspiracies: Development
and Management, Behavioral Threat Assessment, Forensic Experiential Trauma Interviewing.
These trainings incorporated observation and identification of controlled substances, drug
paraphernalia, equipment, tools, and technology used to manufacture, distribute, dispense,
inhale, inject and/or ingest controlled substances, and familiarity with related customary and
usual narcotics practices.

2.      These aforementioned law enforcement service and specialized training also dealt with
the sale, packaging, recognition, drug concealment and storage, methods of operation, drug
currency, communications / technology, and record keeping by users and distributors of
controlled substances. I have had the opportunity to conduct, coordinate and/or participate in
investigations relating to all types of crimes to include, but not limited to investigations and
arrests for controlled substance possession, distribution, and conspiracy to violate drug statute
offenses.

3.     I have just and reasonable grounds to believe and do believe, that five digital/electronic
devices (the Property) contain evidence of criminal activity related to narcotics violations, to
include drug proceeds, in violation of 21 U.S.C. § 841(a). The Property is described as follows:

     1.   Silver Apple iPhone with IMEI 356153093266804; and
     2.   Silver Apple iPhone S with IC 579CE2944A; and
     3.   White Apple iPhone with no identifying information accessible; and
     4.   Silver Apple iPhone S with IC 579CE2946A;
IG-19-0072 Martinez Page 1
       8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 3 of 16 - Page ID # 3



   5. Black Apple iPhone with no identifying information accessible; and,
   6. Silver Apple iPhone with IC 579CE2946A.

4.    The Property is currently located in the evidence storage of the Nebraska State Patrol,
4130 NW 37th Street, Lincoln, Lancaster County, Nebraska.

5.      The information contained within this affidavit is based upon information I have gained
from my investigation, my personal observations, my training and experience, and/or
information provided to me by other law enforcement officers and/or agents. Since this affidavit
is being submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. The following paragraphs set out the
probable cause to believe that the Property contain evidence of criminal activity and thereby
provide grounds for issuance of a search warrant.

6.     On June 18, 2019, at approximately 1157 hours, Trooper Rob Pelster saw a silver
Chevrolet Suburban driving in excess of the 65 mph speed limit in the middle lane of westbound
I-80. Trp. Pelster used his radar unit and recorded a reading of 71 mph.

7.     Trp. Pelster caught up to the Suburban at mile marker 403 and saw the Suburban pull in
behind a maroon sedan at an unsafe distance, getting as close as two (2) car-lengths behind the
sedan before braking and backing off. Trp. Pelster took several stopwatch readings on the
following distance, ranging from .5 - .8 of a second. As a result, Trp. Pelster made a traffic stop
on the Chevrolet Suburban bearing Illinois BK34159 at mile marker 398.

8.      Trp. Pelster approached the passenger side of the Suburban, greeted the two male
occupants, and explained the reason for the stop. The driver provided his Illinois driver’s license
that showed his identifying information as: Ali M. Abbasi, DOB 12/10/1975. The passenger also
showed Trp. Pelster his Illinois driver’s license that showed his identifying information as: Julio
J. Martinez, DOB 11/05/1973.

9.       In plain sight, Trp. Pelster saw a touch screen cell phone in GPS mode plugged into the
USB port and sitting in the center console. That phone and another touch screen cell phone used
by Abbasi during the traffic stop were identified as belonging to Abbasi. Trp. Pelster also saw
Martinez using a touch screen phone during the stop, and that Martinez also had a second phone
sitting on his lap.

10.     Trp. Pelster noted that Abbasi was wearing a New York City Fire Department jacket with
his name on it. Trp. Pelster saw that Abbasi’s hands were shaking while handing over the
requested documents, and made a verbal note of the same. Trp. Pelster asked Abbasi back to the
patrol unit where he would be issued a warning for speeding.

11.    In the patrol car, Trp. Pelster engaged in conversation with Abbasi as he ran his records
checks. Abbasi claimed that he was a volunteer for the NYFD approximately 1 ½ years prior,
and said that he had a limo business in Chicago, IL. Trp. Pelster asked Abbasi who the
passenger was, and Abbasi identified him as “Peto Hernandez.” This caused Trp. Pelster to


IG-19-0072 Martinez Page 2
       8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 4 of 16 - Page ID # 4



become more suspicious of the pair because the passenger’s Illinois driver’s license showed his
name as “Julio J. Martinez.”

12.    Abbasi said they were traveling to Las Vegas, NV and would be there “as long as (they)
could survive”. Abbasi then said that they might be in Vegas for a week. Trp. Pelster noted that
Abbasi had rented the Suburban in Chicago at 1415 on June 17, and it was due back to Chicago
at 1400 on June 21. A four-day car rental is inconsistent with traveling to Las Vegas and
gambling for a week. Abbasi stated they’d decided to go to Las Vegas only the day prior.

13.    While Lincoln Communications ran checks, Trp. Pelster left the patrol car and
approached Martinez in the Suburban. Trp. Pelster saw that Martinez was on FaceTime with a
female whom he identified as his fiancée. Martinez said that the trip to Las Vegas had been
planned for a while.

14.    As a result to the foregoing information, and based on his training and experience as a
law enforcement officer, Trp. Pelster believed the following indicated criminal activity when
taken as a totality during the scope of the stop:
       •Coming from a distribution city (Chicago, IL);
       •Traveling to a transportation hub (Las Vegas, NV);
       •Large rental vehicle for two people;
       •Excessive nervousness that did not subside throughout the entire traffic stop (Abbasi had
       a rapid/visible heartrate);
       •Disclaimer (Abbasi was wearing a NYFD jacket);
       •Abbasi did not know the passenger’s actual name;
       •Discrepancies in stories (Abbasi said the trip to Vegas had been planned the day prior,
       but Martinez said that it had been planned for a while).

15.    At 1236 hours, Trp. Pelster gave Abbasi all of his documents and issued an electronic
warning for speeding. As Abbasi began to exit the patrol unit Trp. Pelster asked Abbasi if they
could speak further, and Abbasi agreed to the request.

16.     Abbasi denied being in possession of or transporting drugs, guns, or contraband. Trp.
Pelster specifically asked Abbasi if there was a large amount of U.S. currency in the Suburban,
and Abbasi stated there was not.

17.    Based on Trp. Pelster’s training and experience, he believed there to be a large amount of
drug proceeds in the Suburban. As a result Trp. Pelster requested consent to search the rented
Suburban. Abbasi denied consent to search and also would not consent to remain at the traffic
stop until a K9 could be deployed on the Suburban.

18.    After Abbasi denied consent to search, Trp. Pelster called for a K9 and, due to the
aforementioned indicators of criminal activity when taken as a totality, Trp. Pelster detained
Abbasi.




IG-19-0072 Martinez Page 3
      8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 5 of 16 - Page ID # 5



19.     Trp. Pelster approached Martinez, still seated inside the Suburban. Martinez also claimed
that there was nothing illegal in the Suburban, denied being in possession of a large amount of
currency, and denied that there was a large amount of currency in the Suburban.

20.    Martinez granted Trp. Pelster consent to search his property. Trp. Pelster explained to
Martinez that a K9 had been summoned to the traffic stop to conduct a sniff on the Suburban,
and Martinez replied, “Okay.”

21.    Trp. Pelster placed Martinez inside his patrol unit with Abbasi.

22.     Lancaster County K9 Sgt. Jason Mayo, #902119, was the first K9 officer in the area to
become available. At 1305 hours, Sgt. Mayo arrived at the stop and deployed his K9, which
indicated to the odor of drugs emitting from within the Suburban.

23.     Law enforcement conducted a probable cause search of the Suburban. The search
revealed a large, heat-sealed package of rubber-banded U.S. currency was located in the rear
quarter panel on the driver’s side. This type of concealment and manner of packaging is
consistent with multiple other drug currency cases Trp. Pelster has conducted over the course of
his 20-year career. Several of these involved contraband (including drug currency) concealed in
the rear quarter panels of vehicles.

24.     Law enforcement located another phone in Martinez’s backpack, along with personal use
marijuana products, and an additional rubber-banded bundle of U.S. currency totaling $10,000,
which was also seized. The estimated amount of suspected drug proceeds seized from the rear
quarter panel was $100,000. Law enforcement seized all phones (the “seized Property”) that
were in the Suburban and placed them into evidence.

25.   Law enforcement detained Abbasi and Martinez and transported them to the
Headquarters Patrol Office to further the investigation.

26.    At the Headquarters Patrol Office, Trp. Pelster briefed your Affiant regarding the stop
and investigation and gave Abbasi’s operator’s license to your Affiant.

27.    Your Affiant went to the interview room to talk to Abbasi. Your Affiant told Abbasi that
Trp. Pelster told her (Wenzl) that Abbasi claimed he did not know there was any money
concealed in the Suburban (rented by Abbasi). Abbasi stated he did not know there was money
concealed in the Suburban.

28.     Your Affiant read the Nebraska State Patrol Advice of Rights (Form NSP708) to Abbasi.
Abbasi stated he wanted a lawyer present and would not answer any questions without a lawyer.
Upon concluding the interview, Abbasi freely volunteered information regarding a limo
company he owned. Abbasi said he started the limo company over 15 years ago, and also said
that he owned restaurants. Abbasi also said it was the wrong day to wear the fleece jacket he
was wearing, that displayed a New York City Fire Department logo and his name. Your Affiant
asked if Abbasi was a firefighter and Abbasi replied that he volunteered for several years. Your
Affiant told Abbasi that he should be proud of his service to which Abbasi seemed to scoff.

IG-19-0072 Martinez Page 4
       8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 6 of 16 - Page ID # 6




29.    Abbasi was placed in the holding room where Martinez had been and Martinez was then
escorted into the Interview Room.

30.     Your Affiant then talked to “Julio” J Martinez (as indicated on his operator’s license).
Your Affiant thought Martinez seemed quite sluggish so your Affiant asked Martinez if he was
okay. Martinez said he needed his blood pressure and diabetes medication and provided
instructions on where to find the medications in his belongings. Your Affiant retrieved the
medications for Martinez who quickly took three different medications.

31.     Your Affiant told Martinez that Trp. Pelster told her (Wenzl) that Martinez had claimed
that he did not know there was any money concealed within the Suburban. Martinez stated he
did not know there was money concealed in the Suburban. Your Affiant then read the Nebraska
State Patrol Advice of Right (Form NSP708) to Martinez. Martinez’ response was to express
that he was upset that he was being held without being able to make a phone call and claimed
that he did not even know where he was (name of the city). Your Affiant attempted to explain
what was happening to Martinez, but Martinez specifically stated he would not answer any
questions without an attorney present. Martinez asked to use the restroom, and as he was
walking to the restroom, your Affiant saw that Martinez was walking in a slow, stiff, deliberate
manner. Martinez said he needed to go back to driving but said he was not an over the road
truck driver, just a local driver.

32.     Trp. Pelster determined that Abbasi and Martinez were going to be released but that
much of the property they had in their possession was going to be seized pending investigation.
Abbasi was very cooperative and did not contest the decision in your Affiant’s presence.
Martinez, however, wanted his phone and was verbally displeased about not being able to leave
with it. Martinez was then provided a backpack that belonged to him. Martinez immediately
asked where his money was and how he was supposed to get home. Trp. Adam Strode informed
Martinez that there was still several hundred dollars in his wallet, to which Martinez stated that
he always has several hundred dollars in his wallet. Martinez was upset that his ipad and his
Beats headphones were not in his backpack. Trooper Brandon Wilkie told Martinez that both
items were left in the rental vehicle. Martinez voiced his dismay that he would also not be able
to have his CBD/oil products and informed that he uses them for his knees.

33.   Trp. Pelster also seized the GPS tracking device located in the center console of the
Suburban. It should be noted that Abbasi and Martinez repeatedly denied ownership or
knowledge of the U.S. currency located in the rented Suburban.

34.   The official bank count was conducted on June 21, 2019. The total amount of U.S.
Currency seized was $110,000.

35.     As set forth above, there is probable cause to believe that some of the data and
information for which this affidavit seeks authority to search is generated or stored in the
Property, as listed and described in Attachment A, and will reveal evidence of the distribution
of illegal controlled substances, the use or transportation of proceeds of such substances, or other
similar criminal enterprises.

IG-19-0072 Martinez Page 5
       8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 7 of 16 - Page ID # 7




36.     Digital media/devices and cellular/mobile phones can contain a substantial amount of
information relevant to the investigation of a case, including evidence establishing ownership of
the devices, involvement in criminal activity and ownership or use of any internet service
accounts, social media accounts, cloud storage accounts, email accounts, credit card accounts,
telephone accounts, correspondence and other identification documents. Criminals often use
digital device/media to communicate with accomplices and will sometimes store accomplices’
contact information in a digital format. These communications can occur through electronic mail
(e-mail), instant messaging/text messaging, social media accounts, cloud storage accounts,
and/or phone calls.

37.     More specifically, due to the nature of drug trafficking, those engaging in these activities
are often unable to have direct, in person discussions and negotiations. As a result, a narcotic
distribution structure of any size will use computers/equipment, cell phones, and digital media
for the purpose of contacting sources and distributors from the top of the pyramid to the base of
the pyramid and vice versa to discuss openly or in cryptic fashion the supply, cost, quality,
distribution, transportation, or payments involved in marketing and distributing narcotics.
Further, when a personal meeting between individuals takes place, cell phones and digital media
is often used to arrange and verify the actual meeting.

38.     Attachment A lists the five cellular telephones (the Property) to be searched. Law
enforcement requests a warrant to search the Property for evidence, including the following
items, data and information, for law enforcement to seize:

       1. Phone Books/Contacts/Friends List/Friends - Individuals use these types of contacts,
          in addition to legitimate purposes, to store phone numbers, names, and other
          information such as addresses, email addresses, instant messenger contact name(s),
          home and work addresses, and other information for contacting the corresponding
          individuals. This information is invaluable to establish conspirators, co-conspirators,
          and witnesses. Contact information can be linked, synced and associated with other
          lists or databases of the devices, to include but not limited to, photographs, videos,
          emails, social networking accounts and cloud storage accounts.

       2. Recent Calls/Call History - Individuals can use recent calls and call history on a
          device, in addition to legitimate purposes, to store phone numbers, names, and other
          information such as email addresses, instant messenger contact name(s), and other
          information for contacting the corresponding individuals. Your affiant knows that
          recent calls and call history information can be linked, synced and associated with
          other lists or databases of the devices, to include but not limited to, photographs,
          videos, emails, text messaging, picture messaging, social networking accounts and
          cloud storage accounts. The call history can contain detailed records for dialed/sent
          calls and received calls which can be compared to subpoenaed records from
          telecommunication providers.

       3. Maps/Location Services/GPS - Individuals use maps, location services, and GPS
          (factory installed and user installed), in addition to legitimate purposes, to identify,

IG-19-0072 Martinez Page 6
      8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 8 of 16 - Page ID # 8



           locate and document travel histories and points of interest on the devices. The
           documentation can occur via default installed mapping applications, devices’
           operating system default settings, or user installed mapping applications. The
           mapping application or settings may be documented within the specific application
           and also documented, linked, synced or associated with the devices. Maps, location
           services, and GPS can contain a detailed location history of the computer, computer
           equipment, cellular phone or digital media. Individuals can manually save specific
           points of interest as a favorite location (such as their home) and can permanently or
           temporarily save recently visited locations. Devices can also attach location services
           data to, include but not limited to, photographs, videos, social media accounts, and
           cloud storage accounts. This information can establish conspirators, co-conspirators,
           and witnesses. Location services can contain a substantial amount of digital
           information and documentation regarding the location of a crime or a timeline history
           during the commission of one or several criminal acts. Location services data has
           been used in all aspects of criminal investigations to establish where conspirators, co-
           conspirators, and witnesses were located during an investigation.

       4. Emails – Individuals use email accounts, in addition to legitimate purposes, to send
          messages, store phone numbers, names, and other information such as addresses,
          email addresses, instant messenger contact name(s), home and work addresses, and
          other information for contacting the corresponding individuals. This information can
          also establish conspirators, co-conspirators, and witnesses. Electronic mail accounts
          can be linked, synced and associated with other lists or databases of the devices, to
          include but not limited to, photographs, videos, contact lists, social networking
          accounts and cloud storage accounts. Individuals will create fake email accounts to
          avoid revealing their true identity during an investigation. E-mails can contain
          attachments, including but not limited to photographs and videos, that are linked,
          synced, or associated with other lists or databases of the devices.

       5. Calendars – Individuals use calendars, in addition to legitimate purposes, to store
          meetings, appointments, scheduled tasks. The calendar meetings, appointments, and
          scheduled tasks can include identifying information such as phone numbers, names,
          and other information such as addresses, email addresses, instant messenger contact
          name(s), home and work addresses, and other information for contacting the
          corresponding individuals. This information can establish conspirators, co-
          conspirators, and witnesses. Calendars can be linked, synced and associated with
          other lists or databases of the devices, to include but not limited to, photographs,
          videos, emails, contact lists, social networking accounts and cloud storage accounts.
          Individuals can keep track of meetings, appointments, and scheduled tasks and
          document those activities in a calendar style database or application.

       6. Applications – Individuals use applications (factory installed and user installed), in
          addition to legitimate purposes, to communicate with individuals and store digital
          data. The communication can occur via voice, text message, instant message, picture
          message, or video conference, and copies of the voice or text communication may be
          documented within the specific application and also documented, linked, synced or

IG-19-0072 Martinez Page 7
      8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 9 of 16 - Page ID # 9



           associated with the devices. Applications that store digital data, including but not
           limited to, text, emails, photographs, videos, and emails, can be used to backup data
           located on the devices. These backups can contain current and historical evidence of
           a crime. Applications interact with the computer, computer equipment, cellular
           phone or digital media and can be used to link, sync, or associate digital data with
           social media accounts and cloud storage accounts. Applications can be used to hide
           digital data, such as photographs, videos and text, to avoid detection during an
           investigation. This information can establish conspirators, co-conspirators, and
           witnesses. Messaging services within applications can contain a substantial amount
           of digital information and communication documentation.

       7. Messages - Individuals use message features and messaging accounts, in addition to
          legitimate purposes, to communicate with individuals. The message feature and/or
          message account can contain text and/or embedded photographs, videos, and voice
          memos. The message feature or message accounts can contain phone numbers,
          names, and other information such as addresses, email addresses, instant messenger
          contact name(s), home and work addresses, and other information for contacting
          corresponding individuals. This information can establish conspirators, co-
          conspirators, and witnesses. Message features and messaging accounts can be linked,
          synced and associated with other lists or databases of the devices, to include but not
          limited to, photographs, videos, emails, calendars, applications, contact lists, social
          networking accounts and cloud storage accounts. Individuals will use applications to
          communicate with conspirators, co-conspirators, and witnesses during an
          investigation to avoid using traditional short message service (SMS) or multimedia
          message service (MMS).

       8. Voicemails/Voice Memos - Individuals use voice features and voice messaging
          accounts, in addition to legitimate purposes, to communicate with individuals. The
          voice feature and/or voice message account can contain speech-to-text, audio, and
          voice memos. The voice feature and/or voice message accounts can contain phone
          numbers, names, and other information such as addresses, email addresses, instant
          messenger contact name(s), home and work addresses, and other information for
          contacting corresponding individuals. This information may be retained temporarily
          or indefinitely depending on the type of voice message service (visual voicemail or
          traditional voicemail), and this information may automatically be translated into a text
          file or similar file by use of an application. This information can establish
          conspirators, co-conspirators, and witnesses. Your affiant knows that voice features
          and voice messaging accounts can be linked, synced and associated with other lists or
          databases of the devices, to include but not limited to, photographs, videos, emails,
          calendars, applications, contact lists, social networking accounts and cloud storage
          accounts. Individuals can send a voice message to another individual without
          actually calling the individual. Voice features and voice messaging accounts can
          store voice memos to document a conspirators, co-conspirators, and witnesses
          activities and locations during criminal activity.




IG-19-0072 Martinez Page 8
     8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 10 of 16 - Page ID # 10



       9. Photographs/Videos – Individuals use photographs and videos, in addition to
          legitimate purposes, to communicate with individuals and to document several
          aspects of criminal activity. Photographs and videos can contain metadata and other
          data that provide time, date, location and the type of device used for the respective
          photograph and/or video. This information can establish conspirators, co-
          conspirators, and witnesses. Photographs and videos can be linked, synced and
          associated with other lists or databases of the devices, to include but not limited to,
          photographs, videos, emails, calendars, applications, contact lists, social networking
          accounts and cloud storage accounts. Individuals send/receive, upload/download
          photographs and videos to document activities of conspirators, co-conspirators, and
          witnesses. Photographs and videos can link several conspirators, co-conspirators, and
          witnesses to criminal activity because those conspirators, co-conspirators, and
          witnesses are present in a photograph or video.

       10. Social Media Accounts/Cloud Storage Accounts - Individuals use social media
           accounts and/or cloud storage accounts, in addition to legitimate purposes, to
           communicate with individuals and store digital data. The communication can occur
           via voice, text message, instant message, picture message, emails, or video
           conference, and copies of the voice or text communication may be documented
           within the social media account and/or cloud storage account and also documented,
           linked, synced or associated with the computer, computer equipment, cellular phone
           or digital media. Social media accounts and/or cloud storage accounts can be
           accessed via a traditional computer setup via the Internet, mobile device such as a
           cellular phone or tablet, or an application installed on a computer, computer
           equipment, cellular phone or digital media. Social media accounts and/or cloud
           storage accounts can contain digital data, including but not limited to, text, emails,
           contacts, calendars, photographs, videos, and emails, and can be used to backup data
           located on the devices. Social media accounts and/or cloud storage accounts can be
           linked, synced, or associated with one or several devices. Several devices can be
           synced with one or several social media accounts and/or cloud storage accounts to
           ensure all synced devices contain “updated” and/or “real-time” information, including
           but not limited to, photographs, videos, emails, contact lists, voicemails, calendars,
           and applications. This information can establish conspirators, co-conspirators, and
           witnesses. Social media accounts and/or cloud storage accounts, with or without the
           use of an application, can be used to evade detection during an investigation by
           storing digital data in another location.

       11. Internet History - Individuals use web browsers and/or applications, in addition to
           legitimate purposes, to communicate with individuals, store digital data, and conduct
           online browsing and research. Using web browsers or applications to access the
           Internet creates an Internet history. As is the case with most digital technology,
           communications by way of computer, computer equipment, cellular phone or digital
           media can be saved or stored on the devices. Storing this information can be
           intentional, i.e., by saving an email as a file on the device or saving the location of
           one's favorite website. Digital information can also be retained unintentionally, e.g.,
           traces of the path of an electronic communication may be automatically stored in

IG-19-0072 Martinez Page 9
     8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 11 of 16 - Page ID # 11



           many places (e.g., temporary files or Internet Service Provider client software, among
           others). In addition to electronic communications, a device's Internet activities
           generally leave traces or "footprints" in the web cache and history files of the browser
           and/or application used. A forensic examiner can often recover evidence which
           shows that a device was used to share files, and even some of the files which were
           uploaded or downloaded. Such information may be maintained indefinitely until
           overwritten by other data. The Internet history can also contain information,
           including but not limited to, account passwords, email addresses, and search terms.
           This information can establish conspirators, co-conspirators, and witnesses.

39.    The data and information contained in the seized Property will serve a number of
evidentiary purposes, including:

   1. evidence of Abbasi and/or Martinez’s knowledge of the illegal drug proceeds/funds
      contained within the Suburban rented by Abbasi;
   2. intent to participate in the distribution of drugs and transportation of drug proceeds;
   3. identify associates, co-conspirators and communicates to determine additional
      individual(s) who are involved in the distribution chain and/or currency transportation;
   4. identify routes of travel and locations visited to identify others involved in distribution
      and/or currency transfer; and
   5. detail the data in the phones to show who used the devices;
   6. use of the device in the distribution of illegal controlled substances and other criminal
      enterprises, including interstate transportation of drug proceeds.

40.     The Nebraska State Patrol Technical Crimes Division and/or other law enforcement
officers/entities will aid in the search and seizure of the Property. Indeed, the recovery of data
by a computer forensic analyst takes significant time, requiring a submission to be forensically
analyzed in a laboratory, computers/equipment, cellular phones, and digital media also undergo a
similar process. For this reason, the "Return" inventory, unless otherwise ordered by the Court,
will not include evidence as examined by a forensic analyst but will provide specific information
detailing the submittal of the request for analysis by the Nebraska State Patrol Technical Crimes
Division. During the course of the search, photographs of the searched items may also be taken
to record the condition thereof and/or the location of items, information and data therein.




IG-19-0072 Martinez Page 10
     8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 12 of 16 - Page ID # 12




41.    This warrant seeks only permission to examine the Property already in law enforcement’s
possession; thus the execution of this warrant does not involve the physical intrusion onto a
premises. A warrant authorizing a day time search is requested.

WHEREFORE, I pray that a Search Warrant may issue according to law.
       FURTHER AFFIANT SAYETH NAUGHT.
Dated this ___ day of November, 2019.




                                                  Jessica Wenzl #686
                                                  Investigator, Nebraska State Patrol



Sworn to before me by telephone or other reliable electronic means this____ day of November,
2019.


                                                  _________________________________
                                                  Michael D. Nelson
                                                  UNITED STATES MAGISTRATE JUDGE




IG-19-0072 Martinez Page 11
     8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 13 of 16 - Page ID # 13



                                      ATTACHMENT A
The five cellular/mobile phones/devices (the Property) to be searched are as follows:

   1.   Silver Apple iPhone with IMEI 356153093266804; and
   2.   Silver Apple iPhone S with IC 579CE2944A; and
   3.   White Apple iPhone with no identifying information accessible; and
   4.   Silver Apple iPhone S with IC 579CE2946A; and
   5.   Black Apple iPhone with no identifying information accessible
   6.   Silver Apple iPhone with IC 579CE2946A.


The phones/devices are currently located at the evidence storage of the Nebraska State Patrol,
4130 NW 37th Street, Lincoln, Lancaster County, Nebraska.
This warrant authorizes the forensic examination of the Property for the purpose of identifying
the electronically stored information described in Attachment B.




IG-19-0072 Martinez Page 12
     8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 14 of 16 - Page ID # 14



                                       ATTACHMENT B
         1.    All records, information and data on the phones/devices described in Attachment
A (the Property) that relate to violations of 21 U.S.C. § 841(a) and involve Ali M. Abbasi and/or
Julio J. Martinez, including:
           a. lists of customers and related identifying information;
           b. types, amounts, and prices of drugs trafficked as well as dates, places, and
              amounts of specific transactions;
           c. any information related to sources of drugs (including names, addresses, phone
              numbers, or any other identifying information);
           d. any information recording Ali M. Abbasi and/or Julio J. Martinez’s schedule or
              travel;
           e. all bank records, checks, credit card bills, account information, and other financial
              records.
       2.     Any and all electronic data contained in the devices, including data, text, messages,
images, voice memos, photographs, videos, internet sites, internet access, documents, emails and
email accounts, social media accounts, cloud storage accounts, or other information, ledgers,
contained in the cellular phone internal, external or removable memory or memories, which
includes any smart cards, SIM cards or flash cards.

        3.     Evidence of user attribution showing who used or owned the device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history.
As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




IG-19-0072 Martinez Page 13
                      8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 15 of 16 - Page ID # 15
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the
                                                                District
                                                         __________      of Nebraska
                                                                     District of __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )      Case No.   8:19MJ558
                            See Attachment A.                            )
                                                                         )
                                                                         )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                                   District of            Nebraska
(identify the person or describe the property to be searched and give its location):

      See Attachment B.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attached Affidavit in Support of an Application for a Search Warrant.




         YOU ARE COMMANDED to execute this warrant on or before                December 3, 2019         (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. u at any time in the day or night because good cause has been established.
       u

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                              (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:
                                                                                                      Judge’s signature

City and state:                   Omaha, Nebraska                                      Michael D. Nelson, U.S. Magistrate Judge
                                                                                                    Printed name and title
                      8:19-mj-00558-MDN Doc # 1 Filed: 11/20/19 Page 16 of 16 - Page ID # 16
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   8:19MJ558
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
